*864The defendant was properly served with the plaintiffs motion to hold him in contempt (see Corpuel v Galasso, 240 AD2d 531 [1997]; Rothkopf v Rothkopf 191 AD2d 685 [1993]). On this motion to vacate his default in opposing that motion, he was required to demonstrate both a reasonable excuse for his default in opposing the motion and a meritorious opposition to the motion (see Raciti v Sands Point Nursing Home, 54 AD3d 1014 [2008] Ayiku v Viteritti, 54 AD3d 789 [2008]; CPLR 5015 [a] [1]). He failed to do either.
The defendant’s remaining contentions are without merit. Mastro, J.P., Florio, Eng and Chambers, JJ., concur.